DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-4 and 6-9 has withdrawn with respect to the arguments received on May 12, 2022. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 1, and “a controller” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the controller” in claim 1 is read as the item 100 shown in Fig.1 having CPU (paragraph 17), and “the  controller” in claim 6 is read as the item 100 shown in Fig.1 having CPU (paragraph 17).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 4 and 6-9 are allowed.
     The closest prior art, namely, Lin’090 (US 2018/0300090), Esaki’256 (US 2010/0064256), Podl’239 (US 2008/0005239) and Appelman’652 (US 7,512,652) does not teach “the controller acquires whether a user is in an absent state, if a number of users other than the user in the absent state is greater than a number of users displayable in the display screen, the controller provides the specific display for the user in the absent state at a fixed position, said specific display being displayed so as to be able to identify that the user is in the absent state, if the number of users other than the user in the absent state is equal to or less than the number of users displayable in the display screen, the controller does not provide the specific display for the user in the absent state” along with all the other limitations as required by independent claim 1.
     The closest prior art, namely, Lin’090 (US 2018/0300090), Esaki’256 (US 2010/0064256), Podl’239 (US 2008/0005239) and Appelman’652 (US 7,512,652) does not teach “if a number of users capable of operating the processing device is greater than a number of users displayable in the display screen, the controller provides the specific display for the user not capable of operating the processing device at a displayed position, said specific display being displayed so as to be able to identify that the user is not capable of operating the processing device, and if the number of users capable of operating the processing device is equal to or less than the number of users displayable in the display screen, the controller does not provide the specific display for the user not capable of operating the processing device” along with all the other limitations as required by independent claim 6.
     The closest prior art, namely, Lin’090 (US 2018/0300090), Esaki’256 (US 2010/0064256), Podl’239 (US 2008/0005239) and Appelman’652 (US 7,512,652) does not teach “acquiring whether a user is in an absent state, providing, if a number of users other than the user in the absent state is greater than a number of users displayable in the display screen, the specific display for the user in the absent state at a fixed position, said specific display being displayed so as to be able to identify that the user is in the absent Page 3 of 13Response to Final Office Action dated February 16, 2022 Appl. No.: 16/808,839 Attorney Docket No.: US80924 state, not providing, if the number of users other than the user in the absent state is equal to or less than the number of users displayable in the display screen, the specific display for the user in the absent state” along with all the other limitations as required by independent claim 7.
     The closest prior art, namely, Lin’090 (US 2018/0300090), Esaki’256 (US 2010/0064256), Podl’239 (US 2008/0005239) and Appelman’652 (US 7,512,652) “if a number of users capable of operating the processing device is greater than a number of users displayable in the display screen, the specific display for the user not capable of operating the processing device is provided at a displayed position, said specific display being displayed so as to be able to identify that the user is not capable of operating the processing device, and if the number of users capable of operating the processing device is equal to or less than the number of users displayable in the display screen, the specific display for the user not capable of operating the processing device is not provided” along with all the other limitations as required by independent claim 8.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674